837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Harry A. RUSSELL, Supt., et al., Defendants-Appellees.
No. 87-3932.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Judge.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff now moves for the appointment of counsel.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's orders of October 19, 1983, October 10, 1984, and September 1, 1987, the motion for appointment of counsel is hereby denied.  Furthermore, the district court's final judgment entered September 1, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.